                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 IMOGENE ATTIG,                                   )
                                                  )
                              Plaintiff,          )
                                                  )
                     v.                           )      Case No. 6:20-03066-CV-RK
                                                  )
 TLC RESORTS VACATION CLUB, LLC,                  )
 THE VACATION STORE, LLC,                         )
                                                  )
                              Defendants.         )
                                            ORDER
       Before the Court is Plaintiff’s motion to dismiss without prejudice (Doc. 4.) No Defendant
has filed an answer or motion for summary judgment. Pursuant to Federal Rule of Civil Procedure
41(a)(i), a plaintiff may dismiss an action without a court order where the defendants have not
filed an answer or motion for summary judgment. Therefore, the motion is GRANTED.
       IT IS SO ORDERED.



                                           s/ Roseann A. Ketchmark
                                       ROSEANN A. KETCHMARK, JUDGE
                                       UNITED STATES DISTRICT COURT

  DATED: March 24, 2020
